504, 505 (1984) (adopting the test in Strickland). Both components of the
                          inquiry must be shown. Strickland, 466 U.S. at 697.
                                            First, appellant claimed counsel was ineffective for failing to
                          question the neighbors of the residence where the crime was committed
                          because the neighbors would have corroborated that squatters used it.
                          Appellant failed to demonstrate deficiency or prejudice. Appellant's claim
                          was belied by the record as counsel stated during an argument on a
                          motion for mistrial that a defense investigator did interview the
                          neighbors. See Hargrove v. State, 100 Nev. 498, 503, 686 P.2d 222, 225
                          (1984). Further, the testimony of the investigating officers corroborated
                          appellant's claim that squatters used the residence, and accordingly he
                          failed to demonstrate a reasonable probability of a different outcome had
                          the neighbors testified as appellant hoped. We therefore conclude that the
                          district court did not err in denying this claim.
                                            Second, appellant claimed counsel was ineffective for failing to
                          object to the district court's characterization of the victim's identification
                          of appellant. Appellant failed to demonstrate deficiency or prejudice.
                          When asked to identify his attacker at trial, the victim testified that he
                          "couldn't say for sure" but identified appellant as "somebody who could fit"
                          his description of the attacker. The district court acknowledged this
                          identification, and the State clarified that it was with the understanding
                          that the jurors heard what the identification was. Appellant failed to
                          demonstrate a reasonable probability of a different outcome had counsel
                          objected to the district court's wording. We therefore conclude that the
                          district court did not err in denying this claim.



       SUPREME COURT
               OF
            NEVADA
                                                                     2
       (0) 1947A


1111                   1111INIMENWOMMIRRI                                                                      -
                                  Third, appellant claimed counsel was ineffective for failing to
                      play the audio recording of his voluntary statement to police because the
                      written transcript did not accurately reflect the interview. Appellant
                      failed to demonstrate deficiency or prejudice. Part of what appellant
                      claimed was missing was in fact testified to at trial by the interviewing
                      officer, and appellant did not claim that he told counsel of any
                      discrepancy. Further, in light of the physical evidence against him,
                      appellant failed to demonstrate a reasonable probability of a different
                      outcome had the jury heard the allegedly missing portions of the
                      interview. We therefore conclude that the district court did not err in
                      denying this claim.
                                  Fourth, appellant claimed counsel was ineffective for failing to
                      call K. Moore as a witness. Appellant failed to demonstrate prejudice.
                      The State's expert recovered DNA from the area of the ligature that the
                      attacker would have to have held and concluded that appellant was the
                      major contributor with the victim being the minor contributor. In light of
                      this evidence as well as other, circumstantial evidence adduced at trial,
                      appellant failed to demonstrate a reasonable probability of a different
                      outcome had Moore, appellant's girlfriend at the time, testified that she
                      saw appellant buy the stolen vehicle from a third party. To the extent
                      appellant claimed that counsel's inaction was due to a conflict of interest,
                      his claim was unsupported by specific facts that, if true, would have
                      demonstrated that an actual conflict existed or that counsel's performance
                      was adversely affected. See Clark v. State, 108 Nev. 324, 326, 831 P.2d
                      1374, 1376 (1992); Hargrove, 100 Nev. at 502-03, 686 P.2d at 225. We
                      therefore conclude that the district court did not err in denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A     •   .


                                                                                                      +,
                                                                                                      -11€
                            Fifth, appellant claimed counsel was ineffective for failing to
                object when the State argued that appellant had changed the license
                plates on the stolen vehicle he was driving to avoid being caught.
                Appellant failed to demonstrate deficiency or prejudice. The State's
                closing argument was a reasonable inference from the facts presented.
                See Randolph v. State, 117 Nev. 970, 984, 36 P.3d 424, 433 (2001). We
                therefore conclude that the district court did not err in denying this claim.
                            Sixth, appellant claimed counsel was ineffective for failing to
                object to the State calling appellant a liar and attempting to shift the
                burden of proof to appellant by arguing in closing that appellant first
                mentioned having squatted at the residence—thereby explaining the
                presence of his DNA on the ligature and t-shirt found at the scene—only
                after he heard the officer testify that squatters used it and that appellant
                was thus a liar. Appellant failed to demonstrate deficiency or prejudice.
                The State did not call appellant a "liar" nor did it shift the burden of proof
                to appellant. Rather, the State made a permissible comment on its view of
                what the evidence showed. See id. Moreover, the jury was made aware by
                the officer's testimony on cross-examination that appellant had not been
                told during the interview where the attack occurred. We therefore
                conclude that the district court did not err in denying this claim.
                            Seventh, appellant claimed counsel was ineffective for failing
                to propose jury instructions for lesser-included offenses to robbery and
                grand larceny auto. Appellant failed to demonstrate prejudice. Even if
                possession of stolen property and/or the stolen vehicle were lesser-included
                offenses of robbery and grand larceny auto, respectively, the jury found
                appellant guilty beyond a reasonable doubt of the greater offenses.

SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A

                                                                             9'1
                Accordingly, appellant failed to demonstrate a reasonable probability of a
                different outcome had the jury received instructions on lesser offenses.
                We therefore conclude that the district court did not err in denying these
                claims.
                               Appellant also raised several claims of ineffective assistance of
                appellate counsel. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in
                that it fell below an objective standard of reasonableness, and resulting
                prejudice such that the omitted issue would have a reasonable probability
                of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                1114 (1996). Appellate counsel is not required to raise every non-frivolous
                issue on appeal. Jones v. Barnes, 463 U.S. 745, 751 (1983). Rather,
                appellate counsel will be most effective when every conceivable issue is not
                raised on appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953
                (1989). Both components of the inquiry must be shown. Strickland, 466
                U.S. at 697.
                               First, appellant claimed counsel was ineffective for failing to
                raise a violation of Brady v. Maryland, 373 U.S. 83 (1963), where the
                testimony of the State's DNA expert differed from her written report.
                Appellant failed to demonstrate deficiency or prejudice because his claim
                was belied by the record. Appellant acknowledged that the expert's report
                said there were "at least" two contributors of DNA to the ligature, which
                necessarily admits the possibility of more than two contributors. Further,
                although appellant claimed that the expert testified that there were in fact
                five contributors of DNA, the expert testified in accordance with her report
                that "two numbers" at a DNA reference point would indicate one DNA

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A
                contributor and that at a couple of the reference points, there were "five
                numbers," indicating "at least two" contributors. The expert further
                testified that she could not identify who the contributors were beyond
                appellant and the victim, but she did not state a reason. We therefore
                conclude that the district court did not err in denying this claim.
                            Second, appellant claimed counsel was ineffective for not
                arguing the officers' failure to gather evidence where they did not write
                down the names and contact information of the neighbors they
                interviewed. Appellant failed to demonstrate deficiency or prejudice.
                Appellant did not demonstrate that the missing "evidence was material,
                i.e., that there is a reasonable probability that the result of the
                proceedings would have been different if the evidence had been available."
                Gordon v. State, 121 Nev. 504, 509-10, 117 P.3d 214, 218 (2005). Rather,
                in holding that the State did not violate Brady when it failed to disclose
                the neighbor's contact information, this court concluded on direct appeal
                that "there was no possibility" of the information having affected the
                outcome of trial. Lions v. State, Docket No. 58108 (Order of Affirmance,
                November 18, 2011). Accordingly, appellant failed to demonstrate a
                reasonable probability of success on appeal. We therefore conclude that
                the district court did not err in denying this claim.
                            Third, appellant claimed counsel was ineffective for failing to
                challenge the improper admission of other bad act evidence—the
                attempted use of the victim's credit cards to wire money to appellant—
                where no pretrial hearing was conducted or limiting jury instruction was
                given. Appellant failed to demonstrate deficiency or prejudice. Although
                the district court erred in admitting the evidence without first conducting

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A


                                                                                      1:•=4'A1c7
                                                                                            .
                an evidentiary hearing, the evidence was relevant pursuant to NRS
                48.045(2) as it tended to establish the identity of the attacker. See Qualls
                v. State, 114 Nev. 900, 902-03, 961 P.2d 765, 766-67 (1998). Moreover, in
                light of the physical evidence against appellant, any failure to instruct the
                jury on the limited use of the evidence would have been harmless. See id.
                at 904, o61 P.2d at 767. Accordingly, appellant failed to demonstrate a
                reasonable probability of success on appeal had counsel raised the issue.
                We therefore conclude that the district court did not err in denying this
                claim.
                            Appellant's remaining claims could have been raised in prior
                proceedings and were thus procedurally barred absent a demonstration of
                cause for the delay and undue prejudice. See NRS 34.810(1)(b)(2).
                Appellant failed to allege any cause to excuse the bar to his claims alleging
                juror misconduct or challenging this court's application of Brady on direct
                appeal, the constitutionality of the Nevada Revised Statutes in general
                and the robbery and deadly-weapon-enhancement statutes in particular,
                and the admission of his attempted use of the stolen credit cards. Further,
                appellant acknowledged that his claims challenging the jury instruction
                on flight, the State's failure to gather evidence, and the admission of the
                license plate evidence were raised on direct appeal. These claims were
                therefore barred by the doctrine of the law of the case. See Hall v. State,
                91 Nev. 314, 316, 535 P.2d 797, 799 (1975). Moreover, appellant's claim
                that he was re-raising them in the instant petition to exhaust state
                remedies did not demonstrate good cause.       See Hathaway v. State, 119
                Nev. 248, 252-53, 71 P.3d 503, 506 (2003); Colley v. State, 105 Nev. 235,



SUPREME COURT
        OF
     NEVADA
                                                      7
(0) I947A
                     236, 773 P.2d 1229, 1230 (1989). We therefore conclude that the district
                     court did not err in denying these claims.
                                  For the foregoing reasons, we
                                  ORDER the judgment of the district court AFFIRMED. 2




                                                                                  ,    J.
                                                         Hardesty


                                                                                       J.
                                                         Parraguirre


                                                                                       J.



                     cc: Hon. Doug Smith, District Judge
                          Linkston Ashley Lions
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                           2 We  have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA

                                                           8
(0) 1947A     W51.

                                                                                      AMIEWfn